PER CURIAM.
Appellant raises four points on appeal. We find merit, however, in only one. Appellant argues that the trial court erred in imposing a three year minimum mandatory sentence for the possession of a firearm. We agree. Possession of a firearm by a convicted felon is not one of the enumerated offenses in section 775.087(2)(a), Florida Statutes (1989), which requires a minimum mandatory sentence. Coleman v. State, 496 So.2d 896 (Fla. 2d DCA 1986); Simmons v. State, 457 So.2d 534 (Fla. 2d DCA 1984). Therefore, we remand for resen-tencing in conformance with the oral pronouncement. The trial court should strike the minimum mandatory portion of appellant’s sentence. Appellant need not be present at the resentencing.
Affirmed in part, reversed in part, and remanded for resentencing.
RYDER, A.C.J., and THREADGILL and BLUE, JJ., concur.